Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Writers/Editors: Corus Entertainment enters into an agreement with COGECO Inc. to sell its Corus Quebec radio stations TORONTO, April 30 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) today announced they have reached an agreement with COGECO Inc. for Cogeco to purchase the Corus Quebec radio stations: Montreal French (CKOI 96,9, 98,5, CKAC Sports - including CKAC's digital licence), Montreal English (The Q 92.5), Quebec City (102,9 Souvenirs Garantis, CKOI 102,1), Gatineau (104,7 Souvenirs Garantis), Sherbrooke (107,7 Souvenirs Garantis, CKOI 104,5), Trois-Rivieres (106,9 Souvenirs Garantis), St-Jerome (CIME 103,9). The total value of the transaction will be approximately $80 million CDN.
